DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the substitute specification filed 1 June 2020 contains duplicative sections (e.g. two “Background” sections) and the abstract does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The substitute abstract of the disclosure is objected to because it does not describe the invention, but rather purported merits.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 17, and 22 are objected to because of the following informalities:  
Claim 1, line 11, “electric propulsor” should be --electric propulsors--;
Claim 17, lines 1-2, “electric propulsions” should be --electric propulsors--;
Claim 22, line 2, “VTOL/VSTOL” should be --VTOL or VSTOL or STOL-- or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims generally define the structure of the aircraft by the operating parameters. However, many of these parameters are based upon external factors, such as altitude of flight, 

The claims generally provide for parameters of flight, and use these parameters to define the operating characteristics of the aircraft. However, many of these parameters, such as thrust at given speeds levels, or use during medium-haul flights, are entirely dependent upon operation rather than upon structure. These parameters are thus variable, based upon the manner of operation, e.g. speed, altitude, etc. The claims appear to claim an aircraft based on the intended results of flight of the aircraft. Since many of the claimed structures are generally defined by the manner of operation, it is unclear whether the claims are drawn to the structure of the aircraft or the manner of flight of the aircraft.

Claim 1 recites the propulsors generating a thrust of at least 3.3 MW and a maximum thrust of at least 4.3 MW. Thrust is a measure of force. However, MW are not units of force, but rather power (force times distance per time). It is unclear how a thrust force can be measured by units of power.
Similarly for claims 9, 16, 17, and 20.

s 1, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure for providing the claimed fan pressure ratios. 

Claim 20 recites the limitation "the at least 15 MW of thrust" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. (US 2014/0367510).

Regarding independent claim 9:
Viala discloses a hybrid-electric aircraft comprising:
at least 100 seats ([0045]);
a series hybrid powertrain for flight comprising:
	a plurality of energy storage units (23; [0164]) having an energy storage capacity;

	a range extending generator (22; [0164]) coupled to the bus (depicted in Fig 6) to generate power; and
	a plurality of electric propulsors (21) to produce thrust;
wherein the aircraft comprises a degree of hybridization, given by the ratio of energy expended from the storage units to a total amount of energy consumed by the propulsors (inherent to the operation of the system).
Viala does not specifically disclose a single aisle configuration.
One of ordinary skill recognizes the predominant commercial variations of seating are “narrow body” (single aisle) and “wide body” (twin aisle) configurations. These two arrangements generally correspond to the size of the aircraft, with narrow body aircraft being smaller than wide body aircraft.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use a single aisle (narrow body) configuration as this is a recognized variant of modern commercial aircraft, particularly used in smaller aircraft, which are able to service smaller airports that larger aircraft cannot (e.g. runways too short, not enough space between gates, etc.).
Viala does not specifically disclose the energy storage units having a capacity of at least 1500 kWh, generator power output of at least 7.5 MW, and propulsor output of at least 10 “MW”, with a degree of hybridization of at least 25%.
One of ordinary skill recognizes that higher storage capacity and higher generator output each equate to longer flight time and/or higher outputs, as more energy is available for use, 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use the claimed values, as one of ordinary skill would recognize that increasing available power/thrust permits longer and faster flights, allowing the aircraft to reach more (farther) destinations without stopping to refuel, and more quickly, thus saving time. Further, increasing the degree of hybridization would indicate greater use of the storage units (i.e. batteries) relative to the generator (turbine), which would indicate lower total noxious emissions, rendering a more “green” flight by reducing fuel use. 
Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10:
The discussion above regarding claim 9 is relied upon.
The fan pressure ratio claimed is a result of the specific operating requirements of each flight, and thus Viala would be capable of such use.
However, one of ordinary skill recognizes that fan pressure ratio is an indicator of propulsor efficiency, with higher ratios indicating a more efficient propulsor. One of ordinary skill would readily modify the ratio to achieve various engine performance parameters.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use the fan pressure ratio between 1.15 and 1.19 for the predictable advantage of providing efficient propulsors for the desired cruise flight, and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 12:
The discussion above regarding claim 9 is relied upon.
Viala does not specifically disclose the emissions of less than 0.25 lbs/Available Seat Mile.
As noted above with regard to the degree of hybridization, the emissions are a function of the degree to which the batteries are used relative to the turbine/generator, and using the batteries more would result in lower overall emissions.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to produce less than 0.25 lbs/ASM as this would indicate lower fuel expenditures, saving fuel, and produce fewer noxious emissions, providing a “greener” propulsive system, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 13-15 and 18:
The discussion above regarding claim 9 is relied upon.
Viala discloses a fuel tank ([0079]), but does not disclose energy storage of at least 250 Wh/kg, or at least 300 Wh/kg, or energy storage mass fraction greater than 17%.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use at least 250 or 300 Wh/kg for the predictable advantage of increasing the amount of electrical energy stored onboard, thus permitting longer flight times (more energy to stay aloft), longer routes (more energy to fly more miles), and/or faster speeds (more energy to operate at higher thrust outputs), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 16 and 17:
The discussion above regarding claim 9 is relied upon.
Viala as modified renders thrusts of at least 10 “MW”, but does not specifically disclose each propulsor having a thrust output of at least 4 “MW” and the group having a total output of at least 12 “MW.”
As noted above, higher thrusts enable faster speeds.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use the thrust outputs claimed for the predictable advantage of providing propulsors with higher outputs, thus enabling faster speeds, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
.

The discussion above regarding claim 9 is relied upon.
Viala discloses at least three banks (Fig 5 depicts six batteries; note: a “bank” may include only one), with the storage capacity being modified in the manner discussed above.

Regarding claim 20:
The discussion above regarding claim 9 is relied upon.
Viala would be modified to provide at least 15 “MW” of thrust and a fan pressure ratio between 1.15 and 1.19 in the manner discussed above with regard to claims 9, 10, 16, and 17.

Regarding independent claim 1, and claims 3-5 and 7:
The discussion above regarding claim 9 is relied upon.
Viala discloses the general aircraft claimed, with the specific parameters provided in the same manner as described above with regard to claims 9, 10, and 12-20, albeit with the storage mass fraction modified to be at least 21% for claim 5 as opposed to the 17% of claim 18, thus yielding an even greater advantage for reducing noxious emissions.

Regarding claim 6:
The discussion above regarding claim 1 is relied upon.
Viala discloses a generator, but does not disclose two generators.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention (as evinced by Figs 6 and 7, depicting architectures with two and one generator, respectively), it would have been obvious to a person In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The specific power output would be provided in the manner discussed above.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. (‘510) in view of Kilgore et al. (US 2 462 201).

The discussion above regarding claims 1 and 9 is relied upon.
Viala discloses ducted fans/propellers (21), but does disclose not variable pitch fans/propellers.
Kilgore teaches variable pitch propellers which may be altered to reduce the speed range at which it is necessary to operate the driving motor, by operating the propellers at roughly constant speed (col 7, lines 20-33).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use variable pitch propulsors as taught by Kilgore for the predictable advantage of reducing the speed range at which it is necessary to operate the driving motor, by operating the propellers at roughly constant speed, thus allowing greater thrust control by operation via propeller/fan blade adjustments to increase the precision at which the .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viala et al. (‘510) in view of Fredericks et al. (US 2016/0244158).

The discussion above regarding claim 9 is relied upon.
Viala discloses hybrid electric aircraft, but does not disclose a VTOL, VSTOL, or STOL aircraft.
Fredericks teaches a hybrid electric ([0021]) VTOL aircraft to enable vertical takeoff and hovering capabilities ([0018]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Viala to use a VTOL aircraft as taught by Fredericks for the predictable advantage of enabling vertical takeoff/landing and hovering capabilities, thus permitting flights to locations with short or non-existent runways where conventional takeoffs and landings would not be possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619